
	

113 S2312 IS: National Guard Technician Equity Act
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2312
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend titles 5, 10, and 32, United States Code, to eliminate inequities in the treatment of
			 National Guard technicians, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 National Guard Technician Equity
			 Act.
		
			2.
			Titles 10 and 32,
			 United States Code, amendments regarding National Guard technicians and
			 related
			 provisions
			
				(a)
				Authority To
			 employ technician as non-Dual status technician after 20 years of
			 creditable
			 service
				Subsection (c) of
			 section 709 of title 32, United States Code, is amended to read as
			 follows:
				
					
						(c)
						A person shall have the right to be
				employed under subsection (a) as a non-dual status technician (as
			 defined by
				section 10217 of title 10) if—
						
							(1)
							the technician
				position occupied by the person has been designated by the
			 Secretary concerned
				to be filled only by a non-dual status technician; or
						
							(2)
							the person occupying the technician
				position has at least 20 years of creditable service as a military
			 technician
				(dual
				status).
						.
			
				(b)
				Exception to
			 dual-Status employment condition of membership in Selected
			 Reserve
				Section 10216 of title 10, United States Code, is
			 amended—
				
					(1)
					in subsection
			 (a)(1)(B), by inserting subject to subsection (d), before
			 is required; and
				
					(2)
					in subsection
			 (d)(1), by striking Unless specifically exempted by law and
			 inserting Except as provided in section 709(c)(2) of title 32 or as
			 otherwise specifically exempted by law.
				
				(c)
				Continued
			 compensation after loss of membership in Selected Reserve
				Subsection (e) of section 10216 of title
			 10, United States Code, is amended to read as follows:
				
					
						(e)
						Continued
				compensation after loss of membership in Selected Reserve
						Funds appropriated for the Department of
				Defense may continue to be used to provide compensation to a
			 military
				technician who was hired as a military technician (dual status),
			 but who is no
				longer a member of the Selected
				Reserve.
					.(d)Exemption of military technicians from review by Army Qualitative Retention Program or Air Force
			 Selective Retention ProgramSubsection (f) of such section is amended to read as follows:(f)Exemption from consideration by Armed Forces retention boardsA military technician (dual status) who is fully qualified in the technician's military technician
			 (dual status) position and is properly performing the technician's
			 military technician duties in such position—(1)shall be retained in the armed forces;(2)may not be considered for involuntary separation by a retention board of the armed force concerned;
			 and(3)shall be entitled to re-enlist as  an enlisted member so as to maintain eligibility for continued
			 employment as a military technician (dual status)..
			
				(e)
				Repeal of
			 permanent limitations on number of non-Dual status technicians
				Section 10217 of title 10, United States
			 Code, is amended by striking subsection (c).
			
				(f)
				Technician
			 restricted right of appeal and adverse actions covered
				
					(1)
					Rights of
			 grievance, arbitration, appeal, and review beyond AG
					Section 709 of title 32, United States
			 Code, is amended—
					
						(A)
						in subsection
			 (f)—
						
							(i)
							in
			 the matter preceding paragraph (1), by striking Notwithstanding any
			 other provision of law and under and inserting Under;
			 and
						
							(ii)
							in
			 paragraph (4), by striking a right of appeal and inserting
			 subject to subsection (j), a right of appeal; and
						
						(B)
						by adding at the
			 end the following new subsection:
						
							
								(j)
								(1)
									Notwithstanding subsection (f)(4) or any
				other provision of law, a technician and a labor organization that
			 is the
				exclusive representative of a bargaining unit including the
			 technician shall
				have the rights of grievance, arbitration, appeal, and review
			 extending beyond
				the adjutant general of the jurisdiction concerned and to the Merit
			 Systems
				Protection Board and thereafter to the United States Court of
			 Appeals for the
				Federal Circuit, in the same manner as provided in sections 4303,
			 7121, and
				7701–7703 of title 5, with respect to a performance-based or
			 adverse action
				imposing removal, suspension for more than 14 days, furlough for 30
			 days or
				less, or reduction in pay or pay band (or comparable reduction).
								
									(2)
									This subsection does not apply to a
				technician who is serving under a temporary appointment or in a
			 trial or
				probationary
				period.
								.
					
					(2)
					Adverse actions
			 covered
					Section 709(g) of
			 title 32, United States Code, is amended by striking 7511, and
			 7512.
				
					(3)
					Conforming
			 amendment
					Section 7511(b) of
			 title 5, United States Code, is amended—
					
						(A)
						by striking
			 paragraph (5); and
					
						(B)
						by redesignating
			 paragraphs (6) through (10) as paragraphs (5) through (9), respectively.
					
				(g)
				Repeal of
			 prohibition against overtime pay for National Guard technicians
				Section 709(h) of title 32, United States
			 Code, is amended by striking the second sentence and inserting the
			 following
			 new sentence: Notwithstanding section 5542 or 5543 of title 5 or any other provision of law, the Secretary
			 concerned shall pay a technician for
			 irregular or overtime work at a rate equal to the
			 rate
			 of basic pay applicable to the technician, except that, at the request of
			 the
			 technician, the Secretary may grant the technician, instead of such pay,
			 an
			 amount of compensatory time off from the technician’s scheduled tour of
			 duty
			 equal to the amount of time spent in such irregular or overtime
			 work..
			
			3.
			Title 5, United
			 States Code, amendment regarding National Guard technicians and related
			 matters
			
				(a)
				Leave(1)In general
					Section 6323(a) of title 5,
			 United States Code, is amended—(A)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3);(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following new
			 paragraph (3):(3)An employee described in paragraph (1) who volunteers for active Guard and Reserve duty (as
			 described in section 101(d)(6) of title 10) or training or duty under
			 section 502(f) of title 32
			 shall not accrue leave under this subsection..(2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to Congress a report setting forth the following:(A)A description of the  average number of hours per fiscal year that a Federal employee who is also a
			 member of the National Guard spends in any type of leave status (including
			 leave without pay) in order to cover periods of active duty for training
			 or inactive-duty
			 training (as defined in section 101 of title 37, United States Code), or
			 to engage in other training under sections 502–505 of title 32,
			 United States Code.(B)An assessment whether leave provided under section 6323(a) of title 5, United States Code (as
			 amended by paragraph (1)),  is adequate to cover the operational tempo of
			 the National Guard.
					
				(b)
				Comptroller General of the United States report on health care benefits
				
					(1)
					In
			 general
					Not later than 180 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall  submit to Congress a report setting forth the
			 following:
					
						(A)
						An evaluation of the
			 feasibility of converting military technicians from FEHBP coverage to
			 coverage
			 provided under the TRICARE Reserve Select option of the TRICARE program.
					
						(B)
						A description of any problems associated with
			 the conversion of military technicians from FEHBP coverage to coverage
			 provided
			 under chapter 55 of title 10, United States Code, during contingency
			 operations.
					
					(2)
					Definitions
					In this subsection:(A)The term
			 contingency operation has the meaning given that term in section
			 101(a)(13) of title 10, United States Code.
						(B)
						The term
			 FEHBP coverage means coverage provided under chapter 89 of title
			 5, United States Code.
					
